Citation Nr: 1437625	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Propriety of a reduction from a 30 percent rating to a 10 percent rating for posterior neck folliculitis with associated neck deformation, to include entitlement to an increased rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from December 1985 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reduced the Veteran's disability rating from 30 percent to 10 percent for posterior neck folliculitis with associated neck deformation, effective from May 1, 2008.  In August 2012, the Board remanded the claim for additional development.

The Board notes that the Veteran appealed the propriety of the January 2008 reduction of his neck folliculitis with associated neck deformation.  The RO has addressed that issue, as well as whether an increased rating is warranted for neck folliculitis with associated neck deformation.  Thus, the Board will address both issues.


FINDINGS OF FACT

1.  At the time of the reduction in the assigned disability rating from 30 to 10 percent effective from May 1, 2008, the medical evidence demonstrated that an improvement in the severity of the posterior neck folliculitis with associated neck deformation had occurred in accordance with the appropriate diagnostic code. 

2. Since May 1, 2008, the Veteran's posterior neck folliculitis with associated neck deformation has covered less than 20 percent of the entire body, without the need for immunosuppressive therapy or corticosteroid treatment.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for neck folliculitis with associated neck deformation from May 1, 2008, have not been met, and the criteria for an evaluation greater than 10 percent from May 1, 2008, are not met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.105(e), 4.118, Diagnostic Code 7806 (2008 & 2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice provided in August 2011 addressed the claim for increased rating and the claim was subsequently reajudicated in a January 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Part of this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i). 

Procedurally, in August 2005, the Veteran filed a claim for service connection for neck folliculitis with associated neck deformation.  In January 2006, service connection for neck folliculitis with associated neck deformation was granted, and a 30 percent disability rating was assigned, effective January 1, 2006.  The rating was assigned based upon a September 2005 VA examination that had shown that the Veteran's neck folliculitis with associated neck deformation covered 20 percent of the exposed body.

In March 2007, the RO informed the Veteran that a re-examination was scheduled to determine the current severity of the Veteran's neck folliculitis with associated neck deformation.  In August 2007, the RO issued a rating decision proposing to decrease the 30 percent rating to 10 percent.  That decision was based upon a July 2007 VA examination that showed that his neck folliculitis with associated neck deformation covered less than 20 percent of the body or exposed area.  In January 2008, the rating was reduced from 30 to 10 percent, effective May 1, 2008.  In August 2008, the Veteran disagreed with the reduction, stating that his condition was the same as it had been prior to the rating reduction.

The Veteran contends that his neck folliculitis with associated neck deformation has never improved and that the disability still meets the rating criteria for a 30 percent rating under Diagnostic Code 7806. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

The record reflects that in a September 2007 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his posterior neck folliculitis with associated neck deformation.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did not respond to this letter and did not request a pre-determination hearing. 

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343. 

In this case, however, the 30 percent disability rating for posterior neck folliculitis with associated neck deformation was in effect for less than 5 years, from January 1, 2006, to May 1, 2008.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c). 

Accordingly, an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c). 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posterior neck folliculitis with associated neck deformation is rated under Diagnostic Code 7899-7806, by analogy.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7899 is used to identify unlisted skin disabilities.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4). However, the revisions did not affect DC 7806.  

Under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (2008 & 2013). 

In addition, under Diagnostic Code 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2008 & 2013).

Turning to the evidence of record, on July 2007 VA examination, the Veteran reported that he would still get lesions that were constant and did not subside.  He was not on any treatment for the lesions.  There was an active lesion on the back of his head and neck.  There were three active lesions.  There were erythematous, superficial, and open with no purulent discharge.  The percentage of the exposed area was 10 percent.  The percentage of the entire body affected was .5%.  He was employed.  The lesions made him angry and upset.  There was no scarring or acne.  Color photographs were not needed.  

On April 2010 VA examination, the Veteran relayed that after the onset of these lesions in service, he underwent a variety of treatments, such as antibiotic ointment and surgery, however, the lesions grew back.  He currently used a topical antibiotic ointment to help control flare-ups.  Physical examination revealed that the percent of the exposed area affected and total body affected was less than 5%.  There were two lesions noted on examination, one measured 1.5 x 1 centimeters and the other measured 1 x .7 centimeters.  The first had superficial scaling and was mildly raised, the second was well-raised and firm, with a central core.

On remand, the Veteran was requested to submit additional evidence or to identify any other medical treatment for his skin condition, but he did not respond to that request.  Therefore, there are no further records to decide his claim.

In this case, the evidence of record does not warrant a rating beyond 10 percent for posterior neck folliculitis with associated neck deformation  under Diagnostic Code 7899-7806. 38 C.F.R. § 4.7.  The evidence does not reveal posterior neck folliculitis with associated neck deformation affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during an annual period.  Accordingly, the Board finds that the 2008 reduction from 30 to 10 percent was proper, based upon the applicable rating criteria.  The Board has taken into account the Veteran's report of pain and continuous symptoms, however, the criteria for a 30 percent rating have not been met.

In addition, the medical and lay evidence of record reveals no evidence of permanent scarring or burns due to his posterior neck folliculitis with associated neck deformation.  Because there is no evidence of scarring, consideration under the ratings related to scarring is not warranted.  Thus, consideration of Diagnostic Codes 7800, 7804, and 7805 is not warranted under the old or revised regulations pertaining to skin disabilities.  Consequently, the Board concludes that Diagnostic Code 7806 most appropriately reflects the Veteran's service-connected posterior neck folliculitis with associated neck deformation.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected posterior neck folliculitis with associated neck deformation.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected posterior neck folliculitis with associated neck deformation with the established criteria found in the rating schedule.  Each symptom complained of by the Veteran is attributed to the service-connected folliculitis.  The rating criteria for skin disabilities contemplates scar pain, stability, size, location and treatment.  The discussion above reflects that the symptoms of the Veteran's posterior neck folliculitis with associated neck deformation as it is contemplated by the applicable rating criteria, namely the size of the Veteran's lesions and whether there is associated scarring.  There are higher ratings available under the diagnostic code for skin disabilities analogous to the Veteran's lesions, but the evidence does not meet that criteria.  Rather, the Veteran's current 10 percent rating takes into account the Veteran's posterior neck folliculitis with associated neck deformation and compensates him 10 percent for a disability that accounts for no more than 10 percent of the affected area.  The Board finds that the rating does take the Veteran's symptoms into consideration, such as pain and disfigurement, as the rating in itself is indicative of such symptoms caused by or otherwise related to the Veteran's disability.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence demonstrates that the May 2008 reduction in benefits was proper.   Moreover, the preponderance of the evidence is against the claim at any time during the pendency of the appeal.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The reduction of the rating from 30 to 10 percent for posterior neck folliculitis with associated neck deformation was proper and an increased rating is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


